DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-20 are pending with claims 1-15 under examination.
Claim Objections
Claim 11* is objected to because of the following informalities:  "the thermoforming material" in line 2 should read "a thermoforming material".  Appropriate correction is required. *There was a typographical error in the previous Office Action, while this read previously “claim 10,” it was intended to refer to claim 11. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wrosz et al. (US Patent No. 7,261,533), in view of Polk, Jr, et al. (US 2011/0277926), hereinafter Polk.
Regarding claims 1-2 and 11-12, Wrosz discloses a system comprising: (a) a heating element (50) comprising a first heat source (47) and a second heat source (48) and a temperature sensing element, with the first heat source configured to heat material in-line as claimed (5:25-5:30), with the temperature sensor arranged to detect a temperature (the system as described in 7:47-8:5 with feedback control would not work without a sensor and thus a sensor is considered inherent) (Figs. 2 and 3B) and the system is discussed as using a heat zone with individually controlled heaters as to produce a desired temperature as schematically illustrated in Fig. 6 (122, 124, 126);
(b) an object forming element (6:26-6:54) including a movable upper and lower structure configured to move and form a “chamber” (32) (Figs. 2 and 3B shows the movement forming the chamber)  with a dental mold (90), and specifically discusses the pressure/vacuum (6:44-6:45; 7:27-7:31) to bear on the material; and 
(c) a material transport system (Fig. 2, 5:13-5:61; 6:14-6:67) to move the thermoforming material in a sequence of linear movement and stopping at each station as to move the material to the heating element, object forming element, and then an extracting element (the trimmer as in 5:55 reads on this element as it performs such a function), and as in claims 1-2 and 11, a controller (as explained in the majority of 7:1-8:26 and specifically in 7:1-7:46) configured to control the heating, forming, and transport functions of the material in a linear fashion as is claimed, which would be based upon reaching a forming temperature before movement as discussed in the cited portions above, as schematically illustrated in Fig. 6.   
Wrosz does not explicitly disclose, as in claim 1 as now amended, that the controller directly measures a first temperature and a second temperature as now required in claims 1 and 11 as to operate the movement system. However, within the cited portion of Wrosz, in 7:18-7:21 structurally discloses both “heat zone” and “in-line individually controlled modular ceramic heaters” (corresponding to the claimed ‘first heat source’ and ‘second heat source’). While Wrosz does not explicitly disclose that the controller would measure a temperature measured proximate each of these heat sources, Wrosz does seem to suggest such an operation, with respect to the “heat zone” and “individually controlled” aspect of the heaters. Wrosz also teaches “incremental web precision feed and speed control” (7:50-7:51) with respect to the “material transport system.” Accordingly, in view of the above, it would have been obvious to one of ordinary skill in the art at the time of the invention to have specified that the controller measures a temperature near each of the heat sources as to operate the heaters at each “zone” and to move the material through the system as is claimed. 
Additionally or alternatively, Polk discloses a similar system to that of Wrosz above, in that it also thermoforms a sheet material using a thermoforming machine. Polk discloses the use of remote temperature sensors or thermocouples can be used to determine one or more temperatures of a sheet (Polk, at long par. 0025 – specifically located on p. 5 of publication, right column, near bottom of column including text about “infrared sensors” measuring temperatures of surfaces of sheets). Polk thus demonstrates that this was known in the art for purposes of monitoring a sheet material during thermoforming. One of ordinary skill in the art would have had a reasonable expectation of success from having incorporated the techniques of Polk into the above system of Wrosz as both are concerned with thermoforming of sheet materials and as such, one of ordinary skill in the art would have had a reasonable expectation of success from incorporating the techniques of Polk into Wrosz above. Accordingly, it would have been obvious so one of ordinary skill in the art to have specified that there are multiple sensors as to measure temperatures of the sheet material as required in the claims.  
Regarding claims 3-4 and 13-15, Wrosz/Polk discloses the subject matter of claims 1 and 12 as discussed above, and further discloses that the controller is used to pressure/vacuum the chamber (raise or lower the pressure) (Wrosz, 7:27-7:31) within the object forming element above.
Regarding claims 5-6, Wrosz/Polk discloses the subject matter of claim 1, and further discloses the mold carrier (“plug” 104) as shown in Fig. 3B, positioned with the mold with respect to an object forming element (Wrosz, Fig. 3B) (6:35-6:55).
Regarding claims 7-8, Wrosz/Polk discloses the subject matter of claim 2, and further discloses that the heating element is configured to heat the material based on an identifier (Wrosz, 7:35-7:64) with the mold being formed with the identifier as described in the claim.  
Regarding claims 9-10, Wrosz/Polk discloses the subject matter of claim 8, and further discloses that the controller is configured to receive the material identifier using a machine vision system (Wrosz, 7:35-8:1 describes a controller receiving such info from a machine vision system). 
Response to Arguments
Applicant's arguments filed 9/15/2021 have been fully considered but they are not persuasive with respect to the updated rejections above. In the remarks, Applicant argues that the reference does not teach all of the claim limitations, as amended. 
In response, Examiner points out that the ground of rejection has been updated from 35 U.S.C. 102 to 35 U.S.C. 103 and as such, these arguments are moot as the rejection addresses these limitations as now amended. 
Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW D. GRAHAM/
Examiner
Art Unit 1742



/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742